 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     JUSTIN L. LEE
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:19-MC-00119-TLN-EFB
12                 Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING TIME
13          v.                                          FOR FILING A COMPLAINT FOR FORFEITURE
                                                        AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $16,000.00 IN U.S.                   ALLEGING FORFEITURE
     CURRENCY, AND
15
     MISCELLANEOUS FIREARMS LISTED
16   IN EXHIBIT A,
17                 Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Gary

20 Osterhout (“claimant”), appearing in propria persona, as follows:

21          1.     On or about April 25, 2019, claimant filed claims in the administrative forfeiture

22 proceeding with the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) with respect to the

23 defendants Approximately $16,000.00 in U.S. Currency and Miscellaneous Firearms listed in Exhibit A

24 attached hereto and incorporated herein (hereafter “defendant properties”), which were seized on or about

25 February 12, 2019.

26          2.     The ATF has sent the written notice of intent to forfeit required by 18 U.S.C. §

27 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

28 defendant properties under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a
                                                      1
                                                                            Stipulation and Order to Extend Time
 1 claim to the defendant properties as required by law in the administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant properties and/or to obtain an indictment alleging that the defendant

 4 properties are subject to forfeiture within ninety days after a claim has been filed in the administrative

 5 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 6 parties. That deadline is July 24, 2019.

 7          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 8 October 22, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 9 against the defendant properties and/or to obtain an indictment alleging that the defendant properties are

10 subject to forfeiture.

11          5.      Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant properties and/or to obtain an indictment

13 alleging that the defendant properties are subject to forfeiture shall be extended to October 22, 2019.

14 Dated: 6/26/2019                                       McGREGOR W. SCOTT
                                                          United States Attorney
15
                                                  By:     /s/ Kevin C. Khasigian
16                                                        KEVIN C. KHASIGIAN
                                                          JUSTIN L. LEE
17                                                        Assistant U.S. Attorneys
18

19 Dated: 7/23/19                                         /s/ Gary Osterhout
                                                          GARY OSTERHOUT
20                                                        Potential Claimant
                                                          Appearing in propria persona
21
                                                          (Authorized by phone)
22

23          IT IS SO ORDERED.

24 Dated: July 23, 2019

25
                                                        Troy L. Nunley
26                                                      United States District Judge
27

28
                                                          2
                                                                             Stipulation and Order to Extend Time
                                           Exhibit A
1

 2 1    Ruger single six revolver Cal: 22 SN: 21-00958 (19-ATF-014261),
   2    Smith & Wesson 686 revolver Cal: 357 SN: CTY7214 (19-ATF-014268),
 3 3    Smith & Wesson 19 revolver Cal: 357 SN: AUZ7305 (19-ATF-014269),
   4    Smith & Wesson 586 revolver Cal: 357 SN: BEZ6069 (19-ATF-014272),
 4 5    Ruger single six revolver Cal: 22 SN: 37754 (19-ATF-014273),
   6    Smith & Wesson 27 revolver Cal: 357 SN: DCF1049 (19-ATF-014275),
 5 7    Kimber Ultra Carry II pistol Cal: 45 SN: KU61751 (19-ATF-014277),
   8    Ruger blackhawk revolver Cal: 357 SN: 34-48166 (19-ATF-014278),
 6 9    Smith & Wesson 28 revolver Cal: 357 SN: N174022 (19-ATF-014281),
   10   Smith & Wesson 29 revolver Cal: 44 SN: ACS3381 (19-ATF-014283),
 7 11   Colt Government pistol Cal: 40 SN: DS34607 (19-ATF-014284),
   12   Smith & Wesson 642 revolver Cal: 38 SN: DDZ2419 (19-ATF-014286),
 8 13   Beretta USA Corp APX Pistol Cal: 9 SN: AX006006 (19-ATF-014290),
   14   Kimber Aegis II pistol Cal: 9 SN: KF51563 (19-ATF-014291),
 9 15   Colt Officers ACP pistol Cal: 45 SN: SF15781 (19-ATF-014292),
   16   Smith & Wesson 66 revolver Cal: 357 SN: CCY2310 (19-ATF-014293),
10 17   Smith & Wesson 29 revolver Cal: 44 SN: N132074 (19-ATF-014294),
   18   Smith & Wesson 351C Airlite revolver Cal: 22 SN: CPL0277 (19-ATF-014295),
11 19   Smith & Wesson 27 revolver Cal: 357 SN: N1955452 (19-ATF-014296),
   20   Beretta USA Corp 943 pistol Cal: 9 SN: BER731818 (19-ATF-014297),
12 21   Smith & Wesson 686 revolver Cal: 357 SN: CXP1127 (19-ATF-014298),
   22   Smith & Wesson 686 revolver Cal: 357 SN: CBK2828 (19-ATF-014299),
13 23   Smith & Wesson 329PD revolver Cal: 44 SN: CYF2769 (19-ATF-014300),
   24   Ruger SR1911 pistol Cal: 9 SN: 672-64580 (19-ATF-014301),
14 25   Smith & Wesson 340 revolver Cal: 357 SN: DBR0058 (19-ATF-014302),
   26   Kimber Super Carry Pro pistol Cal: 45 SN: KR192166 (19-ATF-014303),
15 27   Smith & Wesson 686 revolver Cal: 357 SN: CYS7281 (19-ATF-014304),
   28   Colt Lawman MKIII revolver Cal: 357 SN: L33291 (19-ATF-014305),
16 29   Springfield Armory compact pistol Cal: 9 SN: 137307 (19-ATF-014306),
   30   Smith & Wesson 60 revolver Cal: 357 SN: CPT5116 (19-ATF-014307),
17 31   Smith & Wesson 57 revolver Cal: 41 SN: CJF1748 (19-ATF-014308),
   32   Smith & Wesson 629 revolver Cal: 44 SN: AEA2777 (19-ATF-014309),
18 33   Browning Black Label 1911-380 Pistol Cal: 380 SN: 51HZW01592 (19-ATF-014310),
   34   Smith & Wesson 686 revolver Cal: 357 SN: C ZP5274 (19-ATF-014311),
19 35   Springfield Armory, Geneseo IL micro compact pistol Cal: 45 S (19-ATF-014312),
   36   Browning unknown pistol Cal: unknown SN: 16082P2 (19-ATF-014313),
20 37   Kimber Stainless Target pistol Cal: 45 SN: K600386 (19-ATF-014314),
   38   Remington Arms Company, Inc 1911R1 pistol Cal: 45 SN: RHN49820 (19-ATF-014315),
21 39   Smith & Wesson 586 revolver Cal: 357 SN: DDJ6539 (19-ATF-014317),
   40   Smith & Wesson 586 revolver Cal: 357 SN: BHV4325 (19-ATF-014318),
22 41   Smith & Wesson 1911 pistol Cal: .45 auto SN: UCF3434 (19-ATF-014319),
   42   Ruger SP101 revolver Cal: 327 SN: 576-45476 (19-ATF-014320),
23 43   Sig Sauer (Sig-Arms) P226 pistol Cal: 40 SN: UU631793 (19-ATF-014321),
   44   Smith & Wesson 686 revolver Cal: 357 SN: DEE4798 (19-ATF-014322),
24 45   Colt government pistol Cal: 38 SN: 38SS10332 (19-ATF-014323),
   46   Smith & Wesson 460 revolver Cal: 460 SN: CYW1585 (19-ATF-014324),
25 47   Para USA, Inc expert pistol Cal: 9 SN: K062424 (19-ATF-014325),
   48   CZ (Ceska Zbrojovka) CZ P-07 pistol Cal: 9 SN: C446887 (19-ATF-014326),
26 49   Smith & Wesson 986 revolver Cal: 9 SN: CYD3893 (19-ATF-014329),
   50   Rock Island Armory (Geneseo, IL) 1911A1 pistol Cal: 45 SN: RIA (19-ATF-014330),
27 51   Smith & Wesson 27 revolver Cal: 357 SN: N491490 (19-ATF-014331),
   52   Smith & Wesson 57 revolver Cal: 41 SN: AVF5977 (19-ATF-014334),
28 53   Ruger American rimfire rifle Cal: 22 SN: 832-26448 (19-ATF-014335),
                                                    3
                                                               Stipulation and Order to Extend Time
   54    Smith & Wesson 14 revolver Cal: 38 SN: 16K3540 (19-ATF-014336),
 1 55    Smith & Wesson 12 revolver Cal: 38 SN: 16D9630 (19-ATF-014338),
   56    Smith & Wesson 638 revolver Cal: 38 SN: CEY6326 (19-ATF-014340),
 2 57    Smith & Wesson 29 revolver Cal: 44 SN: DAH6033 (19-ATF-014342),
   58    Smith & Wesson 19 revolver Cal: 357 SN: 7K44913 (19-ATF-014343),
 3 59    Smith & Wesson 642 revolver Cal: 38 SN: CVM4265 (19-ATF-014345),
   60    Ruger LCR revolver Cal: 327 SN: 545-43109 (19-ATF-014346),
 4 61    Smith & Wesson 586 revolver Cal: 357 SN: AAC5405 (19-ATF-014348),
   62    Smith & Wesson 19 revolver Cal: 357 SN: 77025 (19-ATF-014350),
 5 63    Ruger PC9 rifle Cal: 9 SN: 910-21769 (19-ATF-014351),
   64    Marlin Firearms Co. 1895G rifle Cal: 45-70 SN: 99024360 (19-ATF-014352),
 6 65    Springfield Armory, Geneseo IL M1A rifle Cal: 308 SN: 282309 (19-ATF-014355),
   66    Ruger M77 Mark II rifle Cal: 270 SN: 791-33796 (19-ATF-014356),
 7 67    Smith & Wesson 19 revolver Cal: 357 SN: AUL9725 (19-ATF-014358),
   68    Smith & Wesson 27 revolver Cal: 357 SN: N117366 (19-ATF-014360),
 8 69    Sig Sauer (sig-arms) 1911 pistol Cal: 45 SN: 54B024045 (19-ATF-014362),
   70    Smith & Wesson 29 revolver Cal: 44 SN: N668362 (19-ATF-014363),
 9 71    Smith & Wesson 17 revolver Cal: 22 SN: AFZ5195 (19-ATF-014364),
   72    Smith & Wesson 65 revolver Cal: 357 SN: CFN5498 (19-ATF-014366),
10 73    Smith & Wesson 27 revolver Cal: 357 SN: N460965 (19-ATF-014367),
   74    Smith & Wesson 19 revolver Cal: 357 SN: 64K0041 (19-ATF-014369),
11 75    Springfield Armory, Geneseo, IL V-16 longslide pistol Cal: 45 (19-ATF-014370),
   76    Smith & Wesson 19 revolver Cal: 357 SN: 1K36792 (19-ATF-014371),
12 77    Smith & Wesson 36 revolver Cal: 38 SN: 469167 (19-ATF-014373),
   78    Smith & Wesson 629 revolver Cal: 44 SN: AVN4475 (19-ATF-014375),
13 79    Smith & Wesson 625 revolver Cal: 45 SN: CVB8424 (19-ATF-014376),
   80    Smith & Wesson 66 revolver Cal: 357 SN: DBF6307 (19-ATF-014378),
14 81    Smith & Wesson 28 revolver Cal: 357 SN: N213570 (19-ATF-014381),
   82    Smith & Wesson 58 revolver Cal: 41 SN: S312753 (19-ATF-014384),
15 83    Smith & Wesson 19 revolver Cal: 357 SN: AUS8399 (19-ATF-014385),
   84    Smith & Wesson 627 revolver Cal: 357 SN: CTY2746 (19-ATF-014387),
16 85    Ruger 30 SPL revolver Cal: 30 SN: 543-61736 (19-ATF-014393),
   86    Rock River Arms 1911 pistol Cal: 38 SN: RIA1788286 (19-ATF-014396),
17 87    Springfield Armory Champion pistol Cal: 45 SN: LW156924 (19-ATF-014403),
   88    Glock 17 pistol Cal: 9 SN: BFVE340 (19-ATF-014406),
18 89    Smith & Wesson 629 revolver Cal: 44 SN: DCN3736 (19-ATF-014408),
   90    Henry Repeating Rifle Company H002 US Survival rifle Cal: 22 (19-ATF-014411),
19 91    Smith & Wesson 18 revolver Cal: .357 SN: K777204 (19-ATF-014421),
   92    Smith & Wesson 42 revolver Cal: 38 SN: 19999 (19-ATF-014422),
20 93    Smith & Wesson 19 revolver Cal: 357 SN: 14K7191 (19-ATF-014424),
   94    Smith & Wesson M&P 45 pistol Cal: 45 SN: HWL4341 (19-ATF-014425),
21 95    Smith & Wesson M&P 9 pistol Cal: 9 SN: HDH3898 (19-ATF-014432),
   96    Smith & Wesson 57 revolver Cal: 41 SN: N615479 (19-ATF-014435),
22 97    Heckler & Koch Inc. VP40 pistol Cal: 40 SN: 222-016018 (19-ATF-014436),
   98    Ruger LC9 pistol Cal: 9 SN: 320-16095 (19-ATF-014444),
23 99    Heckler & Koch, Inc VP9 pistol Cal: 9 SN: 224-200976 (19-ATF-014450),
   100   Heckler & Koch Inc. VP9 pistol Cal: 9 SN: 232-001326 (19-ATF-014453),
24 101   CZ (Ceska Zbrojovka) CZ P-10 C pistol Cal: 9 SN: C249973 (19-ATF-014457),
   102   Heckler & Koch Inc. VP9 pistol Cal: 9 SN: 224-192080 (19-ATF-014458),
25 103   Walther CCP pistol Cal: 9 SN: WK069560 (19-ATF-014459),
   104   Walther PPS pistol Cal: 9 SN: A09407 (19-ATF-014460),
26 105   Smith & Wesson M&P 40 pistol Cal: 40 SN: HRU9822 (19-ATF-014463),
   106   Smith & Wesson M&P 45 shield pistol Cal: 45 SN: HDM3662 (19-ATF-014465),
27 107   Smith & Wesson M&P 9 pistol Cal: 9 SN: HXS1222 (19-ATF-014467),
   108   Smith & Wesson 13 revolver Cal: 357 SN: D961599 (19-ATF-014469),
28 109   Sig Sauer (Sig-Arms) SP2022 pistol Cal: 9 SN: 24B230087 (19-ATF-014470),
                                                     4
                                                                   Stipulation and Order to Extend Time
   110   Bersa Thunder 380 pistol Cal: 380 SN: 993944 (19-ATF-014474),
 1 111   Ruger Security Six revolver Cal: 357 SN: 157-36061 (19-ATF-014475),
   112   Ruger Security Six revolver Cal: 357 SN: 154-28683 (19-ATF-014477),
 2 113   Ruger Security Six revolver Cal: 357 SN: 158-32834 (19-ATF-014478),
   114   Springfield Armory, Geneseo IL champion pistol Cal: 9mm SN: LW (19-ATF-014479),
 3 115   Beretta USA Corp 855PS Cheetah pistol Cal: 9 SN: F43953Y (19-ATF-014480),
   116   Smith & Wesson 18 revolver Cal: 357 SN: 2K6764 (19-ATF-014481),
 4 117   Smith & Wesson 66 revolver Cal: 357 SN: 83564 (19-ATF-014482),
   118   Smith & Wesson 627 revolver Cal: 357 SN: CZN4037 (19-ATF-014483),
 5 119   Smith & Wesson 10 revolver Cal: 38 SN: C539236 (19-ATF-014484),
   120   Smith & Wesson 15 revolver Cal: 38 SN: 1K68000 (19-ATF-014486),
 6 121   Smith & Wesson 686 revolver Cal: 357 SN: DDA2025 (19-ATF-014489),
   122   Smith & Wesson 625 revolver Cal: 45 SN: BEP9539 (19-ATF-014491),
 7 123   Smith & Wesson 21 revolver Cal: 44 SN: TRS1911 (19-ATF-014492),
   124   Ruger SR1911 pistol Cal: 10 SN: 672-90014 (19-ATF-014494),
 8 125   Kimber stainless Target II pistol Cal: 38 SN: KF07857 (19-ATF-014496),
   126   Smith & Wesson M&P 380 shield pistol Cal: 38 super SN: NCH7028 (19-ATF-014497),
 9 127   Ruger Blackhawk revolver Cal: 41 SN: 41-29549 (19-ATF-014500),
   128   Kimber custom TLE II pistol Cal: 45 SN: K389733 (19-ATF-014501),
10 129   Smith & Wesson 16 revolver Cal: .38 SN: 13K7220 (19-ATF-014503),
   130   Smith & Wesson 15 revolver Cal: .38 SN: ABA6798 (19-ATF-014504),
11 131   Smith & Wesson 686 revolver Cal: 357 SN: AWL3318 (19-ATF-014505),
   132   Ruger single six revolver Cal: 17 SN: 266-08971 (19-ATF-014507),
12 133   Kimber Ultra CDP II pistol Cal: 45 SN: KU20120 (19-ATF-014510),
   134   Ruger Blackhawk revolver Cal: 41 SN: 38-46888 (19-ATF-014511),
13 135   Kimber Onyx Ultra II pistol Cal: 9 SN: KXU2588 (19-ATF-014513),
   136   Ruger Blackhawk revolver Cal: 45 SN: 520-28135 (19-ATF-014514),
14 137   Kimber Custom Covert II pistol Cal: 45 SN: K451153 (19-ATF-014516),
   138   Sig Sauer (Sig-Arms) 1911 pistol Cal: .357 SN: 54B105276 (19-ATF-014517),
15 139   Kimber ULT Crimson Carry II pistol Cal: 45 SN: KU139780 (19-ATF-014518),
   140   Ruger Blackhawk revolver Cal: 44 SN: 520-18497 (19-ATF-014519),
16 141   Ruger Blackhawk revolver Cal: 357 SN: 38-67311 (19-ATF-014523),
   142   Kimber Raptor II pistol Cal: 45 SN: K169886 (19-ATF-014524),
17 143   Kimber PRO CDP II pistol Cal: 45 SN: KR57501 (19-ATF-014527),
   144   Kimber Pro Carry HD II pistol Cal: 38 SN: KRF5673 (19-ATF-014531),
18 145   Kimber Master Carry Custom pistol Cal: 45 SN: K528584 (19-ATF-014534),
   146   Chinese SKS rifle Cal: 762 SN: 1610192 (19-ATF-014536),
19 147   Palmetto State Armory PA-10 rifle Cal: multi SN: PF003585 (19-ATF-014537),
   148   Springfield Armory, Geneseo IL M1 rifle Cal: 30 SN: 5382700 (19-ATF-014538),
20 149   Springfield Armory, Geneseo IL M1 rifle Cal: 30 SN: 1888095 (19-ATF-014539),
   150   Smith & Wesson 629 revolver Cal: 44 SN: N912787 (19-ATF-014540),
21 151   Smith & Wesson M&P 9 pistol Cal: 9 SN: MRK9556 (19-ATF-014541),
   152   Smith & Wesson 629 revolver Cal: 44 SN: B0Z7384 (19-ATF-014542),
22 153   Sig Sauer (Sig-Arms) 1911 pistol Cal: 40 SN: 54B019468 (19-ATF-014543),
   154   Smith & Wesson 67 revolver Cal: 38 SN: 258K842 (19-ATF-014544),
23 155   Smith & Wesson 63 revolver Cal: 22 SN: M105184 (19-ATF-014545),
   156   Smith & Wesson 58 revolver Cal: 41 SN: N260666 (19-ATF-014546),
24 157   Smith & Wesson 586 revolver Cal: 357 SN: ADN6731 (19-ATF-014547),
   158   Smith & Wesson 28 revolver Cal: 357 SN: N573121 (19-ATF-014548),
25 159   Smith & Wesson 60 revolver Cal: 357 SN: CHE0107 (19-ATF-014549),
   160   Kimber Desert Warrior pistol Cal: 45 SN: K492154 (19-ATF-014550),
26 161   Kimber Stainless Ultra TLE II pistol Cal: 45 SN: KU258311 (19-ATF-014641),
   162   Kimber Stainless II pistol Cal: 45 SN: K523020 (19-ATF-014642),
27 163   Kimber ULT Crimson Carry II pistol Cal: 45 SN: KU128714 (19-ATF-014643),
   164   Kimber Stainless Target II pistol Cal: 10 SN: KF10002 (19-ATF-014644),
28 165   Sig Sauer (Sig-Arms) 1911 pistol Cal: 45 SN: 54A027509 (19-ATF-014645),
                                                      5
                                                                 Stipulation and Order to Extend Time
   166   Kimber Ultra Carry II pistol Cal: 45 SN: KU264313 (19-ATF-014646),
 1 167   Sig Sauer P938 pistol Cal: 9 SN: 52B032715 (19-ATF-014647),
   168   Kimber Custom II pistol Cal: 45 SN: K507878 (19-ATF-014650),
 2 169   Kimber Stainless Target II pistol Cal: 9 SN: KF17643 (19-ATF-014652),
   170   Sig Sauer 1911 pistol Cal: 38 SN: 54B122856 (19-ATF-014654),
 3 171   Smith & Wesson M&P 9 pistol Cal: 9 SN: HTB1807 (19-ATF-014655),
   172   Sig Sauer 1911 pistol Cal: 45 SN: 54A066210 (19-ATF-014657),
 4 173   Sig Sauer 1911 pistol Cal: 45 SN: 54B055680 (19-ATF-014658),
   174   Kimber Super Carry Custom pistol Cal: 45 SN: K304652 (19-ATF-014660),
 5 175   Sig Sauer 1911 pistol Cal: 45 SN: 54B075563 (19-ATF-014662),
   176   Sig Sauer P938 pistol Cal: 9 SN: 52B170761 (19-ATF-014664),
 6 177   CZ USA 755P-01 pistol Cal: 9 SN: B910254 (19-ATF-014671),
   178   Kimber Stainless Pro Carry II pistol Cal: 45 SN: KR58006 (19-ATF-014673),
 7 179   Kimber Pro Carry II pistol Cal: 45 SN: KR239704 (19-ATF-014675),
   180   Sig Sauer 1911 pistol Cal: 45 SN: 54B112609 (19-ATF-014676),
 8 181   Smith & Wesson 66 revolver Cal: 357 SN: AET7299 (19-ATF-014677),
   182   CZ USA SP-01 Phantom pistol Cal: 9 SN: B911669 (19-ATF-014681),
 9 183   Sig Sauer GSR 1911 pistol Cal: 45 SN: GS08451 (19-ATF-014682),
   184   Armscor of the Philippines (Squires Bingham) M1911-A1 FS pis (19-ATF-014683),
10 185   Armscor of the Philippines (Squires Bingham) A380 baby rock (19-ATF-014684),
   186   Sig Sauer GSR 1911 pistol Cal: 45 SN: GS15622 (19-ATF-014685),
11 187   Sig Sauer 1911 pistol Cal: 45 SN: GS36113 (19-ATF-014687),
   188   Sig Sauer 1911 pistol Cal: 45 SN: GS60365 (19-ATF-014689),
12 189   kimber Stainless II pistol Cal: 45 SN: K482247 (19-ATF-014690),
   190   Beretta USA Corp 950 BS pistol Cal: 25 SN: BU24331V (19-ATF-014691),
13 191   Kimber Rimfire Target pistol Cal: 22 SN: K303183 (19-ATF-014692),
   192   Beretta USA Corp 3032 Tomcat pistol Cal: 32 SN: DAA337535 (19-ATF-014694),
14 193   Taurus International PT22 pistol Cal: 22 SN: ASL96490 (19-ATF-014695),
   194   Ruger SR1911 pistol Cal: 45 SN: 671-50388 (19-ATF-014696),
15 195   Ruger Mark II pistol Cal: 22 SN: 225-17578 (19-ATF-014698),
   196   Keltec, CNC Industries Inc. PMR-30 pistol Cal: 22 SN: WZM48 (19-ATF-014699),
16 197   Keltec, CNC Industries Inc. P32 pistol Cal: 32 SN: 113778 (19-ATF-014700),
   198   Armscor of the Philippines 1911A1 pistol Cal: 40 SN: RIA158957 (19-ATF-014704),
17 199   Armscor of the Philippines M1911-A1 CS pistol Cal: 45 SN: RIA1 (19-ATF-014706),
   200   Wesson Arms Eco pistol Cal: 9 SN: 1407659 (19-ATF-014707),
18 201   Heckler & Koch Inc. USP40 pistol Cal: 40 SN: 26-079659 (19-ATF-014718),
   202   Armscor of the Philippines (Squires Bingham) M1911-A1 FS Tct (19-ATF-014721),
19 203   Kimber Pro Carry II pistol Cal: 9 SN: KRF11273 (19-ATF-014724),
   204   F.N. (FN Herstal) five-seven pistol Cal: 57 SN: 386264951 (19-ATF-014725),
20 205   Sig Sauer 1911 pistol Cal: 45 SN: 54A058359 (19-ATF-014726),
   206   Springfield Firearms Corp V10 ultra compact pistol Cal: 45 au (19-ATF-014728),
21 207   Springfield Armory, Geneseo IL. 1911A1 pistol Cal: 45 SN: N406 (19-ATF-014729),
   208   Smith & Wesson SW1911SC pistol Cal: 45 SN: UCU5446 (19-ATF-014730),
22 209   CZ (Ceska Zbrojovka) CZ P-09 pistol CAL: 9 SN: B632201 (19-ATF-014731),
   210   Springfield Armory, Geneseo IL EMP4 pistol Cal: 40 SN: EMP4662 (19-ATF-014733),
23 211   Kimber Stainless Ultra Carry II pistol Cal: 45 SN: KU60695 (19-ATF-014734),
   212   Springfield Armory, Geneseo IL EMP pistol Cal: 9 SN: EMP970 (19-ATF-014735),
24 213   Sig Sauer 1911 pistol Cal: 45 SN: 54A007059 (19-ATF-014736),
   214   Sig Sauer Mosquito pistol Cal: 22 SN: F335719 (19-ATF-014740),
25 215   Kimber Custom II pistol Cal: 9 SN: KF39722 (19-ATF-014742),
   216   STI (Strayer Tripp Intl) Escort pistol Cal: 45 SN: NE9317 (19-ATF-014747),
26 217   Smith & Wesson M&P 9 pistol Cal: 9 SN: HDL3038 (19-ATF-014748),
   218   Smith & Wesson 39 pistol Cal: 9 SN: A204578 (19-ATF-014750),
27 219   Smith & Wesson 59 pistol Cal: 9 SN: A334132 (19-ATF-014758),
   220   Smith & Wesson 19 revolver Cal: 357 SN: 4K43183 (19-ATF-014760),
28 221   Smith & Wesson 13 revolver Cal: 357 SN: BHV8425 (19-ATF-014761),
                                                       6
                                                                 Stipulation and Order to Extend Time
   222   Smith & Wesson 620 revolver Cal: 357 SN: CJU5733 (19-ATF-014762),
 1 223   Smith & Wesson 66 revolver Cal: 357 SN: 7K54582 (19-ATF-014765),
   224   Smith & Wesson 657 revolver Cal: 41 SN: CDJ3914 (19-ATF-014766),
 2 225   Smith & Wesson 57 revolver Cal: 41 SN: N916933 (19-ATF-014767),
   226   Uberti 1873 revolver Cal: 45 SN: U78780 (19-ATF-014768),
 3 227   Smith & Wesson 66 revolver Cal: 357 SN: BBJ9059 (19-ATF-014769),
   228   Smith & Wesson 36 revolver Cal: 38 SN: J98584 (19-ATF-014770),
 4 229   Smith & Wesson 28 revolver Cal: 357 SN: S201880 (19-ATF-014771),
   230   Kimber Stainless ULT Carry pistol Cal: 40 SN: KUF1123 (19-ATF-014772),
 5 231   Sig Sauer P226 Pistol Cal: 9 SN: 47A054345 (19-ATF-014773),
   232   Kimber Stainless Pro Carry II pistol Cal: 45 SN: KR111967 (19-ATF-014774),
 6 233   Kimber Pro Carry II pistol Cal: 45 SN: KR127224 (19-ATF-014775),
   234   Sig Sauer 1911 pistol Cal: 45 SN: 54B120108 (19-ATF-014776),
 7 235   CZ (Ceska Zbrojovka) CZ P-07 pistol Cal: 9 SN: B921271 (19-ATF-014777),
   236   Ruger Gunsite Scout rifle Cal: 308 SN: 680-54971 (19-ATF-014778),
 8 237   Smith & Wesson 386 Night Guard revolver Cal: 357 SN: CMX4721 (19-ATF-014779),
   238   Smith & Wesson 58 revolver Cal: 41 SN: 73252 (19-ATF-014780),
 9 239   Smith & Wesson 586 revolver Cal: 357 SN: AUZ8289 (19-ATF-014781),
   240   Smith & Wesson 27 revolver Cal: 357 SN: N166595 (19-ATF-014782),
10 241   Ruger Mini 14 Ranch rifle Cal: 223 SN: 196-36322 (19-ATF-014783),
   242   Smith & Wesson 18 revolver Cal: 22 SN: 2K49859 (19-ATF-014785),
11 243   Ruger Mini 30 rifle Cal: 762 SN: 189-55782 (19-ATF-014786),
   244   Smith & Wesson 27 revolver Cal: 357 SN: BDS1881 (19-ATF-014787),
12 245   Smith & Wesson 686 revolver Cal: 357 SN: DCD2224 (19-ATF-014789),
   246   Ruger American rifle rifle Cal: 300 SN: 694-58863 (19-ATF-014790),
13 247   Ruger single seven revolver Cal: 327 SN: 816-05029 (19-ATF-014792),
   248   Smith & Wesson 657 revolver Cal: 41 SN: BJC8335 (19-ATF-014794),
14 249   Smith & Wesson M&P 45 pistol Cal: 45 SN: MPR2465 (19-ATF-014795),
   250   Smith & Wesson 1917 revolver Cal: 45 SN: S8212 (19-ATF-014796),
15 251   Smith & Wesson 25 revolver Cal: 45 SN: N614079 (19-ATF-014797),
   252   Smith & Wesson 27 revolver Cal: 357 SN: 187711 (19-ATF-014801),
16 253   Smith & Wesson 25 revolver Cal: 45 SN: N842991 (19-ATF-014803),
   254   Ruger redhawk revolver Cal: 357 SN: 501-24811 (19-ATF-014804),
17 255   Ruger single six revolver Cal: 22 SN: 188731 (19-ATF-014805),
   256   Ruger redhawk revolver Cal: 44 SN: 502-80132 (19-ATF-014806),
18 257   Smith & Wesson 25 revolver Cal: 45 SN: N735678 (19-ATF-014807),
   258   Springfield Armory, Geneseo IL 1911A1 pistol Cal: 9 SN: NM4337 (19-ATF-014809),
19 259   Colt MKIV pistol Cal: 45 SN: 70B26310 (19-ATF-014812),
   260   Smith & Wesson SW1911 pistol Cal: 45 SN: UCZ7006 (19-ATF-014813),
20 261   Ruger blackhawk revolver Cal: 41 SN: 48-28080 (19-ATF-014814),
   262   Smith & Wesson 60 revolver Cal: 357 SN: CHU2251 (19-ATF-014815),
21 263   Smith & Wesson 36 revolver Cal: 38 SN: 511173 (19-ATF-014816),
   264   Wesson Arms CCo Bobtail pistol Cal: 45 SN: C0162CZ (19-ATF-014818),
22 265   Stag Arms Stag-15 rifle Cal: 556 SN: 84635 (19-ATF-014884),
   266   Auto Ordnance West Hurley, NY Thompson 1927A rifle Cal: 45 (19-ATF-014888),
23 267   Ruger 22/45 pistol Cal: 22 SN: 223-12315 (19-ATF-014889),
   268   Ruger redhawk revolver Cal: 45 SN: 502-48550 (19-ATF-014892),
24 269   Glock, Inc 21 pistol Cal: 45 SN: UTT843 (19-ATF-014893),
   270   Ruger security six revolver Cal: 357 SN: 156-97172 (19-ATF-014897),
25 271   Glock, Inc. 19 pistol Cal: 9 SN: EBM400US (19-ATF-014899),
   272   Glock, Inc. 17Gen4 pistol Cal: 9 SN: BAZW079 (19-ATF-014903),
26 273   U.S.A. Military Surplus M1 Carbine rifle Cal: 30 SN: 387571 (19-ATF-014905),
   274   Ruger M77 rifle Cal: 257 SN: 77-57037 (19-ATF-014908),
27 275   Remington Arms Company, Inc. 870 express super mg shotgun CA (19-ATF-014911),
   276   U.S.A. Military Surplus M1 Carbine rifle Cal: 30 SN: 4115538 (19-ATF-014912),
28 277   U.S.A. Military Surplus M1 carbine rifle Cal: 30 SN: 773805 (19-ATF-014913),
                                                      7
                                                                  Stipulation and Order to Extend Time
   278   Russian Mosin Nagant rifle Cal: 762 SN: 82920 (19-ATF-014914),
 1 279   Browning A-bolt rifle Cal: 223 SN: 07389MR351 (19-ATF-014915),
   280   Smith & Wesson M&P 15 rifle Cal: 556 SN: 86254 (19-ATF-014918),
 2 281   Browning A-Bolt rifle Cal: 300 SN: 34403NM717 (19-ATF-014919),
   282   Ruger single six revolver Cal: 32 SN: 650-11130 (19-ATF-014920),
 3 283   Ruger Security six revolver Cal: 357 SN: 155-23821 (19-ATF-014921),
   284   Ruger security six revolver Cal: 357 SN: 150-45723 (19-ATF-014922),
 4 285   Ruger blackhawk revolver Cal: 45 SN: 48-23124 (19-ATF-014928),
   286   Ruger single six revolver Cal: 32 SN: 650-39325 (19-ATF-014929),
 5 287   STI (Strayer Tripp Intl) Lawman 5.0 pistol Cal: 45 SN: NC3336 (19-ATF-014930),
   288   Smith & Wesson 638 revolver Cal: 38 SN: CLV2275 (19-ATF-014931),
 6 289   Smith & Wesson 12 revolver Cal: 38 SN: 240776 (19-ATF-014932),
   290   Smith & Wesson 36 revolver Cal: 38 SN: 45J468 (19-ATF-014934),
 7 291   Smith & Wesson 17 revolver Cal: 22 SN: 3K26727 (19-ATF-014935),
   292   Smith & Wesson 10 revolver Cal: 38 SN: BKN4495 (19-ATF-014937),
 8 293   Smith & Wesson 29 revolver Cal: 44 SN: N817397 (19-ATF-014943),
   294   Smith & Wesson 15 revolver Cal: 38 SN: K769474 (19-ATF-014945),
 9 295   Ruger Blackhawk revolver Cal: 45 SN: 38-79704 (19-ATF-014955),
   296   Rock island Armory Inc. unknown pistol Cal: 10 SN: RIA1543091 (19-ATF-014958),
10 297   Kimber Custom II pistol Cal: 10 SN: KF63420 (19-ATF-014961),
   298   Walther PPK/S pistol Cal: 9 SN: S056687 (19-ATF-014963),
11 299   Smith & Wesson Governor revolver Cal: 45/410 SN: DKX8505 (19-ATF-014964),
   300   Smith & Wesson 329PD revolver Cal: 44 SN: DCE9759 (19-ATF-014965),
12 301   Smith & Wesson 16 revolver Cal: 32 SN: BE0808 (19-ATF-014966),
   302   Smith & Wesson 57 revolver Cal: 41 SN: N943094 (19-ATF-014967),
13 303   Smith & Wesson 17 revolver Cal: 22 SN: BEB5510 (19-ATF-014968),
   304   Smith & Wesson 657 revolver Cal: 41 SN: AUW3413 (19-ATF-014969),
14 305   Smith & Wesson 19 revolver Cal: 357 SN: DKW3322 (19-ATF-014970),
   306   Smith & Wesson 24 revolver Cal: 44 SN: CTH4189 (19-ATF-014971),
15 307   Smith & Wesson 29 revolver Cal: 44 SN: N480987 (19-ATF-014973),
   308   Smith & Wesson 29 revolver Cal: 44 SN: AEE4912 (19-ATF-014975),
16 309   Glock GMBH 26 pistol Cal: 9 SN: BFTG023 (19-ATF-014976),
   310   Glock GMBH 19 pistol Cal: 9 SN: BGNL863 (19-ATF-014977),
17 311   Kimber Ultra CDP pistol Cal: 45 SN: KU318728 (19-ATF-014978),
   312   Sig Sauer P365 pistol Cal: 9 SN: 66A317729 (19-ATF-014979),
18 313   Armscor of the Philippines (Squires Bingham) M1911-A1 FS Tct (19-ATF-014980),
   314   Ruger Vaquero revolver Cal: 45 SN: 58-31224 (19-ATF-014981),
19 315   Colt Government pistol Cal: 45 SN: CV41036 (19-ATF-014982),
   316   Smith & Wesson 610 revolver Cal: 10 SN: CCM2314 (19-ATF-014983),
20 317   Smith & Wesson 442 revolver Cal: 38 SN: CMJ1421 (19-ATF-014984),
   318   Remington Arms Company Inc. 1911R1 pistol Cal: 45 SN: RHN78910 (19-ATF-014986),
21 319   Ruger Blackhawk revolver Cal: 357 SN: 36-53700 (19-ATF-014987),
   320   Smith & Wesson 4013 pistol Cal: 40 SN: TYS9702 (19-ATF-014988),
22 321   Sig Sauer 1911 pistol Cal: 10 SN: 54E002088 (19-ATF-014989),
   322   Henry Repeating Rifle Company H006 big boy rifle Cal: 44 SN: B (19-ATF-014990),
23 323   Kimber Micro Carry STS pistol Cal: 380 SN: T0022590 (19-ATF-014991),
   324   Marlin Firearms Co 1894 rifle Cal: 44 SN: 98010052 (19-ATF-014992),
24 325   Smith & Wesson 57 revolver Cal: 41 SN: N942810 (19-ATF-014993),
   326   Henry Repeating Rifle Company unknown rifle Cal: 17 SN: 4BESTD (19-ATF-014995),
25 327   Marlin Firearms Co 1894 CB rifle Cal: 45 SN: 03024206 (19-ATF-014996),
   328   Ruger American Rimfire rifle Cal: 22 SN: 830-42614 (19-ATF-014997),
26 329   Ithaca Gun Co 37 featherlight shotgun Cal: 12 SN: 1042488 (19-ATF-014998),
   330   Marlin Firearms Co 1895 rifle Cal: 45-70 SN: 99057281 (19-ATF-014999),
27 331   Remington Arms Company, Inc. 870 shotgun Cal: 12 SN: B510712M (19-ATF-015001),
   332   Savage A17 rifle Cal: 17 SN: K281168 (19-ATF-015004),
28 333   Winchester 1894 rifle Cal: 30-30 SN: LF06234 (19-ATF-015005),
                                                     8
                                                                Stipulation and Order to Extend Time
   334   Palmetto State Armory PSAK47 rifle Cal: 762 SN: AKB011791 (19-ATF-015006),
 1 335   Winchester 94 rifle Cal: 38-55 SN: CCH17334 (19-ATF-015007),
   336   Marlin Firearms Co. 336 rifle Cal: 30-30 SN: 19015742 (19-ATF-015008),
 2 337   Remington Arms Company 870 shotgun Cal: 410 SN: RS39302F (19-ATF-015009),
   338   Savage 311 shotgun Cal: 12 SN: D794447 (19-ATF-015010),
 3 339   Sig Sauer P220 pistol Cal: 45 SN: G250572 (19-ATF-015011),
   340   Henry Repeating Rifle Company unknown rifle Cal: 30-30 SN: TT0 (19-ATF-015012),
 4 341   Kimber Ultra Carry II pistol Cal: 45 SN: KU29237 (19-ATF-015013),
   342   Sig Sauer P220 pistol Cal: 45 SN: 37B060844 (19-ATF-015014),
 5 343   Smith & Wesson 625 revolver Cal: 45 SN: CFE0020 (19-ATF-015015),
   344   Smith & Wesson M&P40 pistol Cal: 40 SN: HRV5637 (19-ATF-015016),
 6 345   Henry Repeating Rifle Company unknown rifle Cal: 22 SN: 4DADC (19-ATF-015017),
   346   Beretta USA Corp M9 pistol Cal: 9 SN: M9-206760 (19-ATF-015018),
 7 347   Henry Repeating Rifle Company unknown rifle Cal: 22 SN: 2BESTD (19-ATF-015019),
   348   Kimber Custom pistol Cal: 45 SN: K606728 (19-ATF-015020),
 8 349   Henry Repeating Rifle Company H006 Big Boy rifle Cal: 45 SN: B (19-ATF-015021),
   350   Sig Sauer P229 Elite pistol Cal: 9 SN: 55E007205 (19-ATF-015022),
 9 351   Sig Sauer SP2022 pistol Cal: 9 SN: 24B367051 (19-ATF-015023),
   352   Sig Sauer P365 pistol Cal: 9 SN: 66A289572 (19-ATF-015024),
10 353   Kimber Micro 9 pistol Cal: 9 SN: PB0168409 (19-ATF-015025),
   354   Beretta USA Corp 92FS pistol Cal: 9 SN: H45970Z (19-ATF-015026),
11 355   Smith & Wesson Highway Patrolman revolver Cal: 357 SN: N201747 (19-ATF-015027),
   356   Marlin Firearms Co 1894CB rifle Cal: 357 SN: 01002082 (19-ATF-015028),
12 357   Henry Repeating Rifle Company H006 big boy rifle Cal: 357 SN: (19-ATF-015029),
   358   Heckler & Koch Inc. VP9 pistol Cal: 9 SN: 224-176443 (19-ATF-015142),
13 359   Heckler & Koch Inc. HK45 pistol Cal: 45 SN: 126-069121 (19-ATF-015144),
   360   CZ (Ceska Zbrojovka) CZ97 pistol Cal: 45 SN: C585040 (19-ATF-015145),
14 361   CZ (Ceska Zbrojovka) CZ75 pistol Cal: 9 SN: B977220 (19-ATF-015147),
   362   Walther P99 pistol Cal: 9 SN: FBA4198 (19-ATF-015149),
15 363   Kimber Eclipse Target II pistol Cal: 38 SN: KF49117 (19-ATF-015150),
   364   Smith & Wesson 686 revolver Cal: 357 SN: DKJ8124 (19-ATF-015152),
16 365   Smith & Wesson 29 revolver Cal: 44 SN: ADY8592 (19-ATF-015154),
   366   Remington Arms Company, Inc 770 rifle Cal: 30-06 SN: 71390307 (19-ATF-015156),
17 367   Palmetto State Armory PA-10 rifle Cal: multi SN: PF046086 (19-ATF-015157),
   368   Henry Repeating Rifle Company H006MS Big Boy rifle Cal: 357 S (19-ATF-015159),
18 369   Ruger 10/22 rifle Cal: 22 SN: 352-28093 (19-ATF-015162),
   370   Beretta USA Corp 92FS pistol Cal: 9 SN: E24931Z (19-ATF-015165),
19 371   Savage B Mag rifle Cal: 17 SN: J577441 (19-ATF-015166),
   372   Kimber Aegis Elite Ultra pistol Cal: 45 SN: KU339241 (19-ATF-015168),
20 373   Kimber Stainless Pro Carry II pistol Cal: 45 SN: KR121149 (19-ATF-015172),
   374   Kimber KHX Custom pistol Cal: 45 SN: K610252 (19-ATF-015174),
21 375   Sig Sauer P6 pistol Cal: 9 SN: M501034 (19-ATF-015176),
   376   Walther PK380 pistol Cal: 380 SN: WB050442 (19-ATF-015177),
22 377   Ruger American 17HMR rifle Cal: 17 SN: 832-52168 (19-ATF-015178),
   378   Ruger Single Seven revolver Cal: 327 SN: 816-09023 (19-ATF-015183),
23 379   Ruger SP101 revolver Cal: 327 SN: 576-80462 (19-ATF-015185),
   380   Ruger American rifle Cal: 6.5mm SN: 695-65947 (19-ATF-015186),
24 381   Ruger Single Six revolver Cal: 32 SN: 650-40687 (19-ATF-015189),
   382   Sig Sauer (Sig-Arms) Sig M400 rifle Cal: 556 SN: 20C060767 (19-ATF-015193),
25 383   Ruger M77 rifle Cal: 270 SN: 74-12152 (19-ATF-015194),
   384   Remington Arms Company 870 shotgun Cal: 12 SN: AB868593M (19-ATF-015195),
26 385   Henry Repeating Rifle Company H012M big boy steel rifle Cal: (19-ATF-015197),
   386   Sig Sauer P365 pistol Cal: 9 SN: 66A214678 (19-ATF-015198),
27 387   Ruger Blackhawk revolver Cal: 44 SN: 521-41222 (19-ATF-015201),
   388   Remington Arms Company 870 shotgun Cal: 20 SN: W520656U (19-ATF-015202),
28 389   Browning unknown shotgun Cal: 12 gauge SN: 46530NM152 (19-ATF-015207),
                                                      9
                                                                 Stipulation and Order to Extend Time
   390   Kimber Aegis Elite Custom pistol Cal: 45 SN: K599747 (19-ATF-015208),
 1 391   Kimber Ultra Carry II pistol Cal: 45 SN: KU330311 (19-ATF-015210),
   392   Kimber Stainless Targe pistol Cal: 10mm SN: KF53975 (19-ATF-015211),
 2 393   Smith & Wesson 14 revolver Cal: 38 SN: K644196 (19-ATF-015212),
   394   Smith & Wesson 60 revolver Cal: 38 SN: 65299 (19-ATF-015213),
 3 395   Smith & Wesson 15 revolver Cal: 38 SN: 3K15638 (19-ATF-015214),
   396   Colt Government pistol Cal: 38 SN: FR25204E (19-ATF-015215),
 4 397   Sig-Sauer 1911 pistol Cal: 45 SN: 54A014277 (19-ATF-015246),
   398   Smith & Wesson 329PD revolver Cal: 44 SN: CHV7633 (19-ATF-015247),
 5 399   Smith & Wesson 69 revolver Cal: 44 SN: CWW4827 (19-ATF-015248),
   400   Smith & Wesson 57 revolver Cal: 41 SN: N324886 (19-ATF-015249),
 6 401   Smith & Wesson 27 revolver Cal: 357 SN: N155239 (19-ATF-015250),
   402   Smith & Wesson 10 revolver Cal: 38 SN: 25193 (19-ATF-015251),
 7 403   Ruger Redhawk revolver Cal: 45 SN: 503-44777 (19-ATF-015252),
   404   Smith & Wesson 432PD Airweight revolver Cal: 32 SN: DAS1877 (19-ATF-015253),
 8 405   Ruger Super Redhawk revolver Cal: 10mm SN: 552-97629 (19-ATF-015254),
   406   Smith & Wesson 57 revolver Cal: 41 SN: AJW1258 (19-ATF-015255),
 9 407   Ruger police service six revolver Cal: 38 SN: 162-53966 (19-ATF-015256),
   408   Heckler and Koch USP9 pistol Cal: 9 SN: 24-119654 (19-ATF-015257),
10 409   Smith & Wesson M&P 9 pistol Cal: 9 SN: HML5159 (19-ATF-015258),
   410   Smith & Wesson unknown revolver Cal: 38 SN: 244152 (19-ATF-015259),
11 411   Smith & Wesson 64 revolver Cal: 38 SN: 42472 (19-ATF-015260),
   412   Smith & Wesson 586 revolver Cal: 357 SN: ACT5459 (19-ATF-015261),
12 413   Sig Sauer P365 pistol Cal: 9 SN: 66A049942 (19-ATF-015262),
   414   Ruger Police Service Six revolver Cal: 357 SN: 157-72685 (19-ATF-015263),
13 415   Smith & Wesson 14 revolver Cal: 38 SN: 94K1838 (19-ATF-015264),
   416   Smith & Wesson 27 revolver Cal: 357 SN: N830818 (19-ATF-015265),
14 417   Ruger single six revolver Cal: 32 SN: 650-58170 (19-ATF-015266),
   418   Smith & Wesson 27 revolver Cal: 357 SN: N676305 (19-ATF-015267),
15 419   Smith & Wesson Governor revolver Cal: 45/410 SN: CRM7442 (19-ATF-015268),
   420   Kimber Ultra Raptor II pistol Cal: 45 SN: KU118675 (19-ATF-015270),
16 421   Ruger single seven revolver Cal: 327 SN: 816-08075 (19-ATF-015271),
   422   Smith & Wesson K-38 revolver Cal: 38 SN: 95128 (19-ATF-015272),
17 423   Sig-Sauer P228 pistol Cal: 9 SN: B138344 (19-ATF-015273),
   424   Smith & Wesson 57 revolver Cal: 41 SN: N808027 (19-ATF-015274),
18 425   Smith & Wesson 686 revolver Cal: 357 SN: CEB4532 (19-ATF-015275),
   426   Smith & Wesson 645 pistol Cal: 45 SN: TAT8481 (19-ATF-015276),
19 427   Smith & Wesson 686 revolver Cal: 357 SN: DDF8574 (19-ATF-015277),
   428   Beretta USA Corp 92FS pistol Cal: 9 SN: BER482552 (19-ATF-015278),
20 429   Glock Inc. 22 pistol Cal: 40 SN: TEY785 (19-ATF-015279),
   430   Ruger 10/22 rifle Cal: 22 SN: 256-66144 (19-ATF-015280),
21 431   Smith & Wesson M&P 40 pistol Cal: 40 SN: MPH1594 (19-ATF-015281),
   432   Ruger Blackhawk revolver Cal: 357 SN: 521-36064 (19-ATF-015282),
22 433   Remington Arms Company 700 rifle Cal: 308 SN: G6805875 (19-ATF-015283),
   434   Henry Repeating Rifle Co. H006 Big Boy rifle Cal: 357 SN: unknown (19-ATF-015284),
23 435   Kimber Micro 9 pistol Cal: 9 SN: TB0011320 (19-ATF-015286),
   436   Sig Sauer (Sig-Arms) P320 pistol Cal: 9 SN: 58B112637 (19-ATF-015299), and
24 437   Smith & Wesson 21 revolver Cal: 44 SN: DAU3986 (19-ATF-017127).
25

26

27

28
                                                 10
                                                                   Stipulation and Order to Extend Time
